DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest applying a stimulus to transition the component from the deformed state to an intermediate state in which the component abuts the side walls to secure the component in the flow path, and wherein the component in the rest state exhibits a first width greater than an interior diameter of the flow path, the component in the deformed state exhibits a second width smaller than the interior diameter, and the component in the intermediate state exhibits a third width between the first and second widths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797